        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                             Case No.
11               Plaintiff,
12                                                Complaint For Damages And
         v.                                       Injunctive Relief For Violations
13                                                Of: American’s With Disabilities
       Valera Fooksman;                           Act; Unruh Civil Rights Act
14     Maria Rutenburg;
       Mr. Chau's Restaurant, Inc., a
15     California Corporation; and Does 1-
       10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of Valera Fooksman; Maria
19   Rutenburg; Mr. Chau's Restaurant, Inc., a California Corporation; and Does 1-
20   10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendants Valera Fooksman and Maria Rutenburg owned the real
28   property located at or about 910 Woodside Rd., Redwood City, California,


                                            1

     Complaint
        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 2 of 7




 1   between July 2018 and April 2019.
 2     3. Defendants Valera Fooksman and Maria Rutenburg own the real
 3   property located at or about 910 Woodside Rd., Redwood City, California,
 4   currently.
 5     4. Defendant Mr. Chau's Restaurant, Inc. owned Thaibodia Bistro located
 6   at or about 910 Woodside Rd., Redwood City, California, between July 2018
 7   and April 2019.
 8     5. Defendant Mr. Chau's Restaurant, Inc. owns Thaibodia Bistro
 9   (“Restaurant”) located at or about 910 Woodside Rd., Redwood City,
10   California, currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 3 of 7




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6     FACTUAL ALLEGATIONS:
 7     10. Plaintiff went to the Restaurant in July 2018, March 2019 and April
 8   2019 with the intention to avail himself of its goods, motivated in part to
 9   determine if the defendants comply with the disability access laws.
10     11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
13   to provide accessible parking.
14     13. On information and belief the defendants currently fail to provide
15   accessible parking.
16     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible restrooms.
18     15. On information and belief the defendants currently fail to provide
19   accessible restrooms.
20     16. Plaintiff personally encountered these barriers.
21     17. By failing to provide accessible facilities, the defendants denied the
22   plaintiff full and equal access.
23     18. The lack of accessible facilities created difficulty and discomfort for the
24   Plaintiff.
25     19. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     20. The barriers identified above are easily removed without much


                                               3

     Complaint
        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 4 of 7




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6     21. Plaintiff will return to the Restaurant to avail himself of its goods and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 9   deterred from doing so because of his knowledge of the existing barriers and
10   his uncertainty about the existence of yet other barriers on the site. If the
11   barriers are not removed, the plaintiff will face unlawful and discriminatory
12   barriers again.
13     22. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 5 of 7




 1     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7               or procedures, when such modifications are necessary to afford
 8               goods,      services,   facilities,   privileges,    advantages,   or
 9               accommodations to individuals with disabilities, unless the
10               accommodation would work a fundamental alteration of those
11               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14               defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16               maximum extent feasible, the altered portions of the facility are
17               readily accessible to and usable by individuals with disabilities,
18               including individuals who use wheelchairs or to ensure that, to the
19               maximum extent feasible, the path of travel to the altered area and
20               the bathrooms, telephones, and drinking fountains serving the
21               altered area, are readily accessible to and usable by individuals
22               with disabilities. 42 U.S.C. § 12183(a)(2).
23     25. When a business provides parking for its customers, it must provide
24   accessible parking.
25     26. Here, accessible parking has not been provided.
26     27. When a business provides facilities such as restrooms, it must provide
27   accessible restrooms.
28     28. Here, accessible restrooms have not been provided.


                                             5

     Complaint
        Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 6 of 7




 1     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 2   here because the conditions challenged in this lawsuit do not comply with the
 3   1991 Standards.
 4     30. A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily
 6   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7     31. Here, the failure to ensure that the accessible facilities were available
 8   and ready to be used by the plaintiff is a violation of the law.
 9
10   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
11   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
12   Code § 51-53.)
13     32. Plaintiff repleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
16   that persons with disabilities are entitled to full and equal accommodations,
17   advantages, facilities, privileges, or services in all business establishment of
18   every kind whatsoever within the jurisdiction of the State of California. Cal.
19   Civ. Code §51(b).
20     33. The Unruh Act provides that a violation of the ADA is a violation of the
21   Unruh Act. Cal. Civ. Code, § 51(f).
22     34. Defendants’ acts and omissions, as herein alleged, have violated the
23   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
24   rights to full and equal use of the accommodations, advantages, facilities,
25   privileges, or services offered.
26     35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
27   discomfort or embarrassment for the plaintiff, the defendants are also each
28   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-


                                              6

     Complaint
         Case 3:19-cv-07084-SK Document 1 Filed 10/28/19 Page 7 of 7




 1   (c).)
 2      36. Although the plaintiff was markedly frustrated by facing discriminatory
 3   barriers, even manifesting itself with minor and fleeting physical symptoms,
 4   the plaintiff does not value this very modest physical personal injury greater
 5   than the amount of the statutory damages.
 6
 7             PRAYER:
 8             Wherefore, Plaintiff prays that this Court award damages and provide
 9   relief as follows:
10           1. For injunctive relief, compelling Defendants to comply with the
11   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
12   plaintiff is not invoking section 55 of the California Civil Code and is not
13   seeking injunctive relief under the Disabled Persons Act at all.
14           2. Damages under the Unruh Civil Rights Act, which provides for actual
15   damages and a statutory minimum of $4,000 for each offense.
16           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
17   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
18
19   Dated: October 22, 2019              CENTER FOR DISABILITY ACCESS
20
                                          By:
21
22                                        ____________________________________

23                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
24
25
26
27
28


                                                7

     Complaint
